The appeal is from a life sentence in the penitentiary upon a conviction for murder.
The record is before us without bills of exception and no objections were made to the court's charge. There is quite a conflict in the testimony given by the State's witnesses who viewed the murder and the one who testified in behalf of the defendant. However, his own witness testified to nothing that would reasonably excuse the homicide. The evidence, from the standpoint of the State, amply sustains the jury verdict in that it pictures an inexcusable and persistent attack by the appellant in which three serious wounds were inflicted with a knife which produced death in a very few minutes. The appellant pursued his victim several feet across a driveway and stabbed him after he had fallen on some sacks of potatoes. While no contention is made that the evidence is insufficient, appellant has filed a brief in which he lists four "points" upon which he asks for reversal of the case. It has been so frequently held by this court that complaints about the admission of testimony may not be made for the first time before this court, that we do not deem it necessary to cite authority for the holding that such complaints can come only by bills of exception. "Points" have no point in original procedure. *Page 227 
For the reasons stated, the judgment of the trial court is affirmed.